DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.
 
Status
	Applicant’s reply dated 27 April 2021 to the previous Office action dated 31 December 2020 is acknowledged. Pursuant to amendments therein, claims 1, 3-4, and 6-9 are pending in the application.
The rejection under 35 U.S.C. 112 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but new rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2012/0269875 A1; published 25 October 2012; of record) in view of Yamaguchi (WO 2012/121309 A1; published 13 September 2012; of record; citations herein to abstract thereof and English machine translation made 28 December 2020; of record).
Tamura et al. discloses an emulsion foundation cosmetic in which are blended 1.0 wt% squalene (corresponding to (C)), 1.0 wt% diglyceryl diisostearate (corresponding to (C)), 3.0 wt% 2-ethylhexyl paramethoxy cinnamate (corresponding to (C) and the UV absorber), 5.0 wt% glyceryl tri(2-ethylhexanoate) (corresponding to (C)), 0.1 wt% pentaerythritol rosinate (i.e., an oil phase thickener), 0.5 wt% dextrin palmitate (corresponding to (B)), 0.5 wt% inulin stearate (i.e., an oil phase thickener), 1.0 wt% dimethyl distearyl ammonium hectorite (corresponding to (A)), 10.0 wt% silicone treated titanium oxide (corresponding to (E)), 0.3 wt% silicone treated red iron oxide, 1.5 wt% silicone treated yellow iron oxide (corresponding to (E)), 0.05 wt% silicone treated black iron oxide (corresponding to (E)), 2.0 wt% silicone treated titanium oxide fine particles (corresponding to (E)), and 1.0 wt% SS-2910 (i.e., co-modified organopolysiloxane surfactant), with balance purified water (Formulation Example 24; paragraphs [0760]-[0767]).  The average diameter of powder or colorant is 1 nm to 20 µm (paragraph [0253]).  The emulsion can be in the form of a water-in-oil-type emulsion composition (paragraph [0227]).  The co-modified organopolysiloxane surfactant can be a hydrophobic organopolysiloxane surfactant with polyglycerine group therein (paragraph [0223]).  Examples of commercially-available products of the organo-modified clay mineral therein include distearyldimethylammonium chloride-treated hectorites (i.e., dimethyl distearyl ammonium hectorite) as well as benzyldimethylstearylammonium chloride-treated hectorites (paragraph [0310]).  One or more other silicone-based surfactants which are not particularly limited can also be used therein as a component 
	Since (A) is 1.0 wt%, (B) is 0.5 wt%, and (C) is 10.0 wt%, [(A) + (B)] / (C) is 0.15 (1.5 / 10.0).
Although Formulation Example 24 of Tamura et al. as discussed above does not explicitly indicate that it is a water-in-oil emulsified cosmetic, Tamura et al. teaches that the emulsion can be in the form of a water-in-oil-type emulsion composition as discussed above, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the emulsion of Tamura et al., such as Formulation Example 24 thereof, in the form of a water-in-oil-type emulsion composition, with a reasonable expectation of success.
Although Formulation Example 24 of Tamura et al. does not contain a polyglyceryl-modified silicone such as bis-butyldimethicone polyglycerol-3 therein, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Tamura et al. as discussed above and to include therein a straight (i.e., linear) polyglyceryl-modified silicone, with a reasonable expectation of success.
Tamura et al. does not disclose the specifically claimed polyglyceryl-modified silicone of bis-butyldimethicone polyglycerol-3.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamura et al. and Yamaguchi by using the bis-butyldimethicone polyglyceryl-3 of Yamaguchi as the polyglyceryl-modified silicone in the composition of Tamura et al. as discussed above, such as in Formulation Example 24 thereof as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to make a suitable foundation cosmetic given that Tamura et al. suggests adding a polyglyceryl-modified silicone thereto, given that Yamaguchi teaches that bis-butyldimethicone polyglyceryl-3 is a polyglyceryl-modified silicone suitable for use in foundation cosmetics, and given that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination per MPEP 2144.07.
Regarding claim 9, although Formulation Example 24 of Tamura et al. does not include a second organically modified clay mineral, Tamura et al. discloses that examples of commercially-available products of the organo-modified clay mineral therein include distearyldimethylammonium chloride-treated hectorites (i.e., dimethyl distearyl ammonium hectorite) as well as benzyldimethylstearylammonium chloride-treated hectorites, and thus it would have been prima facie obvious to a person of prima facie obvious to combine equivalents known for the same purpose per MPEP 2144.06(I) and to substitute equivalents known for the same purpose per MPEP 2144.06(II).
Further regarding claim 9, although Formulation Example 24 of Tamura et al. does include other oil phase thickeners as discussed above, Formulation Example 24 of Tamura et al. does not include the specifically claimed second oil phase thickener species.  However, Tamura et al. suggests including in the composition higher fatty acids normally used in cosmetic compositions such as myristic acid, palmitic acid, stearic acid, or behenic acid, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the emulsion of Tamura et al., such as Formulation Example 24 thereof, and thus also the composition of Tamura et al. in view of Yamaguchi as discussed above, with myristic acid, palmitic acid, stearic acid, or behenic acid (i.e., solid fatty acids at ambient temperature) therein, with a reasonable expectation of success.

Claims 1, 3-4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US 2016/0113860 A1; published 28 April 2016; filed 01 May 2014) in view of Kokeguchi (US 2010/0166684 A1; published 01 July 2010).
Kikuchi discloses a mascara containing 4 wt% dimethyldistearylammonium hectorite (i.e., an organically modified clay mineral), 3 wt% dextrin palmitate/ethylhexanoate, 42.6 wt% isododecane (i.e., a non-volatile liquid oil other than a silicone oil), 1 wt% branched polyether-modified silicone KF-6028, 5 wt% silicone-treated pigment (i.e., a colorant), (Formulation Example 5, Table 9; paragraph [0047]) wherein silicone emulsifying agents therein are preferably selected from polyoxyalkylene-modified silicones and polyglycerol-modified silicones (paragraph [0026]) wherein an example of a polyoxyalkylene-modified silicone is KF-6028 (paragraphs [0027]-[0028]) wherein an example of a polyglycerol-modified silicone is bis-butyl dimethicone polyglyceryl-3 (paragraph [0029]) wherein the composition may be a water-in-oil emulsified composition (paragraph [0045]) wherein other ingredients typically used in cosmetic preparations may be included such as ultraviolet absorbers (paragraph [0044]).
Although Formulation Example 5 does not explicitly recite whether the composition is a water-in-oil emulsion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kikuchi as discussed above and to make Formulation Example 5 of Kikuchi in the form of a water-in-oil emulsion, with a reasonable expectation of success.
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kikuchi as discussed above and to substitute polyglycerol-modified silicone bis-butyl dimethicone polyglyceryl-3 for the polyoxyalkylene-modified silicone is KF-6028 in Formulation Example 5, given that Kikuchi suggests using either as a silicone emulsifying agent, and also given that it is prima facie obvious to substitute equivalents known for the same purpose (i.e., polyoxyalkylene-modified silicone such as KF-6028 and polyglycerol-modified silicone such as bis-butyl dimethicone polyglyceryl-3 are both known for use as silicone emulsifying agent in the compositions of Kikuchi) per MPEP 2144.06(II).
Although Kikuchi discloses dextrin palmitate/ethylhexanoate in Formulation Example 5, Kikuchi does not disclose dextrin palmitate as claimed.
Kokeguchi discloses water-in-oil type emulsified cosmetics (title) such as mascara (paragraphs [0095]-[0099]) wherein oil-soluble thickener therein is dextrin derivatives such as dextrin palmitate or dextrin palmitate/ethylhexanoate (paragraph [0025]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kikuchi and Kokeguchi by substituting the dextrin palmitate of Kokeguchi for the dextrin palmitate/ethylhexanoate in the composition of Kikuchi such as in Formulation Example 5 as discussed above, with a reasonable expectation of success.  A person of ordinary prima facie obvious to substitute equivalents known for the same purpose per MPEP 2144.06(II).
Regarding the claimed weight ratio, the composition of Kikuchi in view of Kokeguchi as discussed above contains 4 wt% dimethyldistearylammonium hectorite organically modified clay mineral, 3 wt% dextrin palmitate oil phase thickener, and 42.6 wt% isododecane non-volatile liquid oil other than a silicone oil, resulting in a weight ratio of (4+3)/42.6 or about 0.16, which is within the claimed range of 0.04 to 0.68.
Regarding claim 8, although Formulation Example 5 of Kikuchi does not include an ultraviolet ray absorbing agent, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Kikuchi as discussed above and to make the composition of Kikuchi such as Formulation Example 5 thereof, and thus the composition of Kikuchi in view of Kokeguchi as discussed above as well, with an ultraviolet absorber therein, with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 27 April 2021 have been fully considered but they are not persuasive.
Applicant argues that Tamura et al. is limited in scope to dendrimer silicones and teaches away from the use of silicone-based surfactants that do not have a siloxane dendron structure such as linear silicones (remarks pages 5-6).  In response, although Tamura et al. teaches inclusion of a co-modified organopolysiloxane surfactant, which has a dendron structure as applicant points out, Tamura et al. also teaches that one or 
Applicant argues that Formulation Example 24 of Tamura et al. is not a water-in-oil emulsion (remarks page 6).  In response, Tamura et al. suggests making the composition in the form of a water-in-oil emulsion, and thus it would have been obvious to make Formulation Example 24 as a water-in-oil emulsion as discussed in the rejection.
Applicant argues that experimental data provided in the response shows unexpected results (remarks pages 7-8).  In response, such results are not provided in a declaration as required per MPEP 716.02(g), and the tested material includes constituents in specific concentrations not recited in the instant claims and thus the claims are not commensurate in scope with the purported unexpected results, and the practical significance of the absolute change (%) should be explained more fully to determine whether the results are actually unexpected.  Applicant is reminded that data must be explained per MPEP 716.02(b)(II), including how the results are unexpected and of both statistical and practical significance per MPEP 716.02(b)(I), and the unexpected results must be commensurate in scope with the claimed invention, per MPEP 716.02(d).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617